DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/15/2022 has been entered.
	Claims 1, 6-11, and 16-17 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rouze (U.S. Patent No 20180098752 A1) in view of Thelen (US Patent No 20170055836 A1).
Regarding claim 1, Rouze teaches A system for determining a viscosity of an anatomy ([abst] Systems and methods for determining viscoelastic properties in soft tissue using ultrasound are disclosed), comprising an ultrasound transducer ([abst] includes using an ultrasound probe), a vibration source ([0041] excitations are performed using mechanical vibrations), 
a processing system in communication with the ultrasound transducer and the vibration source ([0030] The system includes an ultrasound probe 104, a computing device 108, an I/O interface 110, a memory 112, one or more processors 114, a display 116, and a tissue property analyzer 118), the processing system configured to: 
activate the vibration source to emit a broadband thereby a shear wave in the anatomy ([0004] Shear waves can be generated with an impulsive excitation, for example, as is done in acoustic radiation force impulse (ARFI) imaging or with an external vibration source), 
activate the ultrasound transducer to obtain ultrasound data representative of the anatomy that exhibits the shear wave ([0033] The tissue property analyzer 118 may control functionality of the computing device 108, its components, and the ultrasonic probe 104. For example, the tissue property analyzer 118 may control the irradiation timing of each of the ultrasonic probe 104 and may also determine a first group shear wave speed having a first frequency spectra and determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra…The tissue property analyzer 118 may also determine a first group shear wave speed having a first frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104, and determine a second group shear wave speed having a second frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104), 
apply a band pass filter to the ultrasound data ([0076] Simulation data were analyzed by selecting displacement data u(r, t) at an axial position located at a depth equal to the center of excitation force. Velocity data v(r, t) were calculated by differentiation in time using finite differences. Both signals were truncated to a maximum time of 15 ms to simulate the extent of typical experimental signals and then filtered using a 50-1000 Hz band pass filter as typically used with experimental signals) thereby to identify: 
a first component of the shear wave propagating at a first frequency; and a second component of the shear wave propagating at a second frequency; determine a first wave speed of the first component in the anatomy and a second wave speed of the second component in the anatomy ([0032] A tissue property analyzer 118 may be implemented by the memory 112 and processor(s)...The processor(s) 114 may include processor-executable instructions to determine a first group shear wave speed having a first frequency spectra, determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra, and determine one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed), and 
determine the viscosity of the anatomy by comparing the first wave speed and the second wave speed ([abst] The method also includes determining one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed).
Rouze fails to teach a broadband shear wave.
However, Thelen teaches a broadband shear wave ([0010] It is thus a feature of at least one embodiment of the invention to provide time-of-flight measurements of broadband pulsatile shear waves in contrast to narrowband wavelength measuring techniques sometimes used with conventional imaging apparatus).
Rouze and Thelen are considered analogous because both disclose methods of analyzing tissue properties through the measurement of displacement of shear waves through the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a broadband shear waves including multiple frequency components to perform the analysis described rather than using separate shear waves at different frequencies.
Regarding claim 6, Rouze fails to explicitly teach. wherein the processing system is configured to apply a directional filter to the obtained ultrasound data. However, Rouze does teach the speeds determined by analyzing the experimental signals using fractional derivative operations instead of integer derivative operations used to determine displacement, velocity, or acceleration speeds. Any two of these speeds may be used to check the consistency of the data and to reduce errors introduced by noise in the experimental measurements [0046]; which describes the functionality of a directional filter. Thus, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply a directional filter to the ultrasound data in order to reduce noise and artifacts present in the data’s raw form.
Regarding claim 7, Rouze teaches further comprising a user display in communication with the processing system ([0031] The computing device 108 may include an I/O interface 110, a memory 112, one or more processors 114, a display), wherein the processing system is configured to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy ([0032] The processor(s) 114 may include processor-executable instructions to determine...one or more viscoelastic properties of the soft tissue; [0030] The soft tissue sample 102 may be skin, fascia, tendons, ligaments, muscles, nerves, organs, blood vessels, or other types of soft tissue), generate, by the processing system, a visual depiction associated with the viscosity of the anatomy at each of the plurality of points in the field of view ([0033] In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and output the visual depiction to the user display ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).
While Rouze does not explicitly teach a plurality of points in the field of view of the anatomy, the teaching of different tissue types in [0030] inherently means a plurality of points, which may all be included in a region of interest for an ultrasound image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy.
Regarding claim 8, Rouze teaches wherein the processing system is configured to: activate the ultrasound transducer to obtain ultrasound imaging data of the anatomy ([0034]  it should be understood that the method may be implemented by any suitable system configured to acquire soft tissue data and to analyze such data...the method includes acquiring 200 soft tissue data. For example, the ultrasound probe 104 may be operated to acquire soft tissue data of the soft tissue 102), generate an ultrasound image of the anatomy based on the obtained ultrasound imaging data ([0033] generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and output, to the user display, the visual depiction overlaid on the ultrasound image ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).
Regarding claim 9, Rouze teaches wherein the visual depiction comprises at least one of a plot associated with the first and second wave speeds or a map representative of the viscosity within the field of view ([0033] The tissue property analyzer 118 may also determine a first group shear wave speed having a first frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104, and determine a second group shear wave speed having a second frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104. The second frequency spectra is different than the first frequency spectra. In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds).
Regarding claim 10, Rouze fails to explicitly teach wherein the processing system is configured to: identify a third component of the shear wave propagating at a third frequency, determine a third wave speed of the third shear wave, and determine the viscosity of the anatomy by comparing the first wave speed, the second wave speed, and the third wave speed. However, Rouze does teach different combinations of speeds may be used to check the consistency of the data and to reduce errors introduced by noise in the experimental measurements [0045]. Given that the process of comparing the first and third shear wave is analogous to the process of comparing the first and second shear wave, and furthermore if the method is repeated over different combinations of speeds as taught by Rouze, this implicitly means there will be more than two waves at more than two speeds. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a third shear wave to compare to the first shear wave in order to reduce errors in the viscosity analysis.
Rouze fails to teach a broadband shear wave.
However, Thelen teaches a broadband shear wave ([0010] It is thus a feature of at least one embodiment of the invention to provide time-of-flight measurements of broadband pulsatile shear waves in contrast to narrowband wavelength measuring techniques sometimes used with conventional imaging apparatus).
Rouze and Thelen are considered analogous because both disclose methods of analyzing tissue properties through the measurement of displacement of shear waves through the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a broadband shear waves including multiple frequency components to perform the analysis described rather than using separate shear waves at different frequencies.
Regarding claim 11, Rouze teaches A method for determining a viscosity of an anatomy ([abst] Systems and methods for determining viscoelastic properties in soft tissue using ultrasound are disclosed), comprising inducing, by a vibration source, a broadband vibration and thereby induce a shear wave in the anatomy ([abst] a method includes using an ultrasound probe to acquire soft tissue data. The method also includes determining a first group shear wave speed having a first frequency spectra. Further, the method includes determining a second group shear wave speed having a second frequency spectra), obtaining, by an ultrasound transducer, ultrasound data representative of the anatomy that exhibits the shear wave ([0032] A tissue property analyzer 118 may be implemented by the memory 112 and processor(s)...The processor(s) 114 may include processor-executable instructions to determine a first group shear wave speed having a first frequency spectra, determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra, and determine one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed), applying a band pass filter to the ultrasound data ([0076] Simulation data were analyzed by selecting displacement data u(r, t) at an axial position located at a depth equal to the center of excitation force. Velocity data v(r, t) were calculated by differentiation in time using finite differences. Both signals were truncated to a maximum time of 15 ms to simulate the extent of typical experimental signals and then filtered using a 50-1000 Hz band pass filter as typically used with experimental signals) and thereby to identify: a first component of the broadband shear wave propagating at a first frequency encompassed by the broadband shear wave; and a second component of the broadband shear wave propagating at a second frequency encompassed by the broadband shear wave; determining, by a processing system in communication with the vibration source and the ultrasound transducer, a first wave speed of the first component in the anatomy and a second wave speed of the second component in the anatomy based on the obtained ultrasound data ([0032] A tissue property analyzer 118 may be implemented by the memory 112 and processor(s)...The processor(s) 114 may include processor-executable instructions to determine a first group shear wave speed having a first frequency spectra, determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra, and determine one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed), and determining, by the processing system, the viscosity of the anatomy by comparing the first wave speed and the second wave speed ([abst] The method also includes determining one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed).
Regarding claim 16, Rouze teaches further comprising: determining, by the processing system, a viscosity of the anatomy at a plurality of points in a field of view of the anatomy ([0032] The processor(s) 114 may include processor-executable instructions to determine...one or more viscoelastic properties of the soft tissue; [0030] The soft tissue sample 102 may be skin, fascia, tendons, ligaments, muscles, nerves, organs, blood vessels, or other types of soft tissue), and generating, by the processing system, a visual depiction associated with the viscosity of the anatomy at each of the plurality of points in the field of view ([0033] In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds).
While Rouze does not explicitly teach a plurality of points in the field of view of the anatomy, the teaching of different tissue types in [0030] inherently means a plurality of points, which may all be included in a region of interest for an ultrasound image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy.
Regarding claim 17, Rouze teaches further comprising: obtaining, by the ultrasound transducer, ultrasound imaging data of the anatomy ([0034]  it should be understood that the method may be implemented by any suitable system configured to acquire soft tissue data and to analyze such data..the method includes acquiring 200 soft tissue data. For example, the ultrasound probe 104 may be operated to acquire soft tissue data of the soft tissue 102), generating, by the processing system, an ultrasound image of the anatomy based on the obtained ultrasound imaging data ([0033] generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and outputting, by the processing system to a user display, the visual depiction overlaid on the ultrasound image ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).

Response to Arguments
	The applicant argues that the independent claims 1 and 11 are allowable since the Rouze reference does not disclose each and every element recited in the claims. Specifically, the applicant argues the elements not disclosed in the Rouze reference include applying a bandpass filter to the ultrasound data as well as the amended portions of the claims that are drawn to emission of a broadband shear wave including a plurality of components rather than emission of a plurality of individual shear waves. In regards to the limitation regarding the bandpass filter, the Rouze reference clearly discloses application of a bandpass filter in paragraph 76. Regarding the elements of the claims disclosing a broadband shear wave, while Rouze does not disclose a broadband shear wave, the Thelen reference that has been incorporated into this office action discloses the use of “broadband pulsatile shear waves in contrast to narrowband wavelength” for such an application. Thus, it would be obvious to one of ordinary skill in the art to perform the analysis disclosed in Rouze with a broadband shear wave including a plurality of frequency components rather than a plurality of shear waves at different frequencies. Thus, the rejection of independent claims 1 and 11 is deemed proper. 
	The dependent claims are also rejected, at least for the reasons provided above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793